DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The applicant argues that the capillary gap 7 does not guide fluid to the proximal end of the needle cannula, because the proximal end of the needle cannula is located outside the body of the device. The examiner disagrees and respectfully submits that the capillary gaps 7 move fluid in the proximal direction to the proximal end of the penetrating needle cannula, because the distal end and proximal end are being interpreted as set forth below:

    PNG
    media_image1.png
    103
    362
    media_image1.png
    Greyscale

The applicant argues that the hole 2 of Calasso is not a vent channel because it is not a conduit to atmospheric pressure. The examiner disagrees and respectfully submits that the applicant’s arguments are not commensurate in scope with the claimed invention. The claims do not set forth limitations regarding atmospheric pressure or how the vent channel would provide such function. Especially as broadly claimed, a vent channel is hole 2.
The applicant argues that the amendments to claim 2 overcome the prior art of record, because the prior art does not disclose such rim and/or concave shape. The examiner disagrees and respectfully submits that the rim and concave portion are outlined and circled below:

    PNG
    media_image2.png
    184
    276
    media_image2.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030050573 A1 to Kuhr et al. (hereinafter, Kuhr) in view of US 20070016103 A1 to Calasso et al. (hereinafter, Calasso).
Regarding Claims 1, 3, 5 and 6, Kuhr discloses a collector for accessing a container assembly comprising inter alia: 
a collector body (part of the lancet body made of elastic material 6) having a proximal end and a distal end; 
a penetrating needle (lancet needle 3) associated with the distal end of the collector body and having a distal end shaped to pierce an elastomeric closure on a sample collection container (as boxed below and labeled as “distal end”, where the distal end of the lancet needle 3 is tapered in order to pierce an elastomeric closure on the sample collection container); and 
channel members (capillary gaps 7) provided on the collector body and defining intervening capillary channels that guide fluid to a proximal end the penetrating needle cannula (as boxed below and labeled as “proximal end”, where the proximal end of the lancet needle 3 is the non-tapered portion, and where the capillary gaps 7 move fluid in the proximal direction to the proximal end of the penetrating needle cannula ([0096]).  

    PNG
    media_image1.png
    103
    362
    media_image1.png
    Greyscale


Kuhr discloses the claimed invention except for expressly disclosing where the penetrating needle defines a longitudinally-extending capillary channel cannula and at least one longitudinally-extending vent channel, wherein the penetrating needle cannula comprises a generally H-shaped transverse cross-sectional shape.   However, Calasso teaches a longitudinally-extending capillary channel cannula and at least one longitudinally-extending vent channel, wherein the penetrating needle cannula comprises a generally H-shaped transverse cross-sectional shape:

    PNG
    media_image3.png
    361
    455
    media_image3.png
    Greyscale

One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the needle of Kuhr with the capillary and vent channels and the H-shaped transverse cross-section of Calasso as Calasso teaches at [0005] that the needle arrangement would have provided a needed improvement, and [0024] would have prevented the leakage of blood from the finger and would have allowed the user to not have the need to milk their finger. A skilled artisan would have recognized that such modification would have had the obvious advantages of increased safety to the user. 
Regarding Claim 2, Kuhr as modified discloses a collector as claimed in claim 1, wherein the collector body comprises a rim portion at the proximal end (as outlined below in annotated Fig. 1C) extending from a concave-shaped collection area (as circled below in annotated Fig. 1C). 

    PNG
    media_image2.png
    184
    276
    media_image2.png
    Greyscale

Regarding Claim 4, Kuhr as modified discloses a collector as claimed in claim 2, wherein the channel members bulge upward from the rim portion (the channel members (capillary gaps 7) are located outside of the rim portion (lancet body 4) and therefore bulge upward from the rim portion).
Regarding Claim 7, Kuhr as modified discloses a collector as claimed in claim 1, further comprising user fingertabs extending outward from the collector body (pointed to below in annotated Fig. 4A).

    PNG
    media_image4.png
    212
    342
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791